Citation Nr: 1538601	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2014 and January 2015, the Board remanded the issue on appeal for further development.  The case has since been returned to the Board for appellate review.

The issue of total disability based on individual unemployability (TDIU) while often raised as part of a higher rating decision does not appear to be raised by the Veteran in this case as he is currently unemployed due to a nonservice-connected knee disorder and cardiomegaly.  Accordingly, the issue of TDIU is not addressed in this decision.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains duplicate copies of evidence already associated with VBMS.


FINDING OF FACT

For the entire initial rating period on appeal, the service-connected PTSD more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms without occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to psychiatric symptoms.



CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, required notice was provided by a letter in April 2009, prior to initial adjudication of the claim.  Additionally, where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional notice.  The claimant bears the burden of demonstrating any prejudice from defective Veterans Claims Assistance Act of 2000 (VCAA) notice with respect to either of these downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, the Board finds that the duty to notify has been met. 

The duty to assist the Veteran has also been satisfied.  All identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding medical records relevant to the claim being decided herein.

Pursuant to the February 2014 and January 2015 Board remand instructions, the Veteran received notice in February 2014 requesting that he identify or submit any additional pertinent evidence in support of his claim.  VA treatment records dated from July 2012 to February 2014 and from July 2006 to May 2015, to include from the Tampa VA Medical Center (VAMC) and Zephyrhills VA Outpatient Clinic, were obtained and associated with the record.  In addition, the Veteran was scheduled for VA examinations for PTSD in June 2014, which he failed to report, and April 2015, which he attended.  The Board finds there was substantial compliance with the February 2014 and January 2015 remand instructions for providing such notice and obtaining available pertinent VA treatment records and a VA examination for PTSD.

The Veteran was also afforded a VA examination for PTSD in September 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2009 and April 2015 VA examination reports are adequate because collectively provided the requisite objective and subjective test results to adequately rate the Veteran's PTSD and the examiners reviewed the Veteran's claims file and considered his medical history.  Although the January 2015 Board remand instructions specified that a Global Assessment of Functioning (GAF) score must be provided, the April 2015 VA Disability Benefits Questionnaire (DBQ) examiner provided an adequate explanation for why a GAF score was not provided and there is no prejudice to the Veteran as such a score is but one factor in the analysis discussed below. 

There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in April 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95 (April 7, 1995).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Increased Rating PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The Veteran seeks a higher initial evaluation for PTSD, rated as 50 percent disabling for the entire initial rating period from March 18, 2009 to the present.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.

The Board notes VA implemented DSM V, effective August 4, 2014; however, the VA Secretary has determined that DSM V does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  Since this appeal was certified to the Board in February 2012, DSM-IV is still the governing directive.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

The service-connected PTSD is rated as 50 percent disabling for intrusive thoughts, nightmares, night sweats, avoidance of activities and crowded places, feelings of detachment, exaggerated startle response, hypervigilance, depressed mood, sleep impairment, irritability, and difficulty concentrating, as well as GAF scores of 40 and 49 as documented in a February 2009 private psychiatric evaluation report and September 2009 VA examination report for PTSD, respectively.  The Board finds that the evidence is against an initial evaluation in excess of 50 percent as the service-connected PTSD is not more closely productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment due to psychiatric symptoms.

At the February 2009 private psychiatric evaluation for PTSD, the Veteran reported his wife passed away two years prior and has excellent relationships with his sister and son, a few friendships with neighbors who are also veterans, and a recent romantic relationship that is going well.  He described a history of marked verbal conflict with one of his former work supervisors and explained that should he have difficulties with other people he tends to "just stop" to avoid becoming involved in "issues."  Upon clinical evaluation, the Veteran demonstrated orientation to person, time, and place, impulse control within normal limits, thought content within normal limits, nervous mood, intelligence and fund of information within average range, and tearful and intense affect; however, appropriate for the discussion at all times.  His speech was usually soft but entailed quite normal content and circumstantial, and insight, judgment, immediate memory, and memory for recent and recent past events fell below normal limits, but remote memory appeared to be intact.  The Veteran denied suicidal and homicidal ideation, and the private physician summarized the Veteran's psychiatric symptoms as severe and assigned a GAF score of 40.

At the September 2009 VA examination for PTSD, the Veteran reported having suicidal thoughts after his wife died in 2008 but not currently, "good and bad days" with son, no problems with his sister, and a few friends but no one really close, as well as bowling once a week in a league.  Upon clinical evaluation, the Veteran exhibited a neatly groomed and appropriately dressed attire, ability to maintain personal hygiene, unremarkable speech, cooperative and attentive attitude, blunted affect, anxious, depressed mood, intact attention, average intelligence, unremarkable thought process and thought content, understanding of outcome of behavior reflecting judgment, understanding he has a problem reflecting insight, normal remote, recent, and immediate memory, and orientation to person, time, place.  He also demonstrated no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and denied homicidal or suicidal thoughts, hallucinations, delusions, suicide attempts, and history of violence.  

With regard to activities of daily living, his PTSD provided slight problems with completing dressing/undressing, household chores, shopping due to avoidance of driving in the snow, birds, heavy traffic, and crowds in the store, as well as moderate problems with traveling, driving, other recreational activities and no problems with toileting, grooming, self-feeding, and bathing.  The VA examiner assigned a GAF score of 49 and concluded the Veteran's PTSD is exhibited by reduced reliability and productivity due to psychiatric symptoms, which is consistent with the VA schedular rating criteria of 50 percent under Diagnostic Code 9411.

Most recently, at the April 2015 VA DBQ examination for PTSD, the Veteran reported engagement in activities, to include staying busy by cutting the grass, playing golf, and volunteering with the Elks, and that he hit someone that came up behind him unexpectedly one week prior, which the examiner assessed as contemplated with his already-contemplated psychiatric symptomatology of exaggerated startle response.  Since being involved with his romantic partner from 2009, they moved in together three years prior and he reiterated their relationship is really good, as well as the relationship with his son is very good and relationship with his sister is generally positive.  

Upon clinical evaluation, the Veteran was adequately groomed and dressed casually, alert and oriented, cooperative and responsive throughout the evaluation, and displayed good eye contact, dysthymic and anxious mood, congruent affect with mood, intact insight and judgment, memory within normal limits, and no overt signs of psychotic process or thought disorder.  His speech was normal for rate, tone, volume, and intensity, responses to questions were logical, linear, and goal directed, and reporting was considered reliable and congruent with documented history.  The Veteran denied suicidal and homicidal ideation, intent, or plan, any behavioral disciplinary/legal problems since last VA examination for PTSD, and reckless or self-destructive behavior.

The VA examiner noted the Veteran's treatment history reflects he has not engaged in psychotherapy or been prescribed psychotropic medications since the September 2009 VA examination for PTSD.  Following the evaluation, it was concluded that the Veteran independently performs activities of daily living and the psychiatric disability picture is consistent with the rating criteria of 30 percent under Diagnostic Code 9411, specifically occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily within normal routine behavior, self-care, and conversation.

In addition, VA treatment records dated from August 2008 to May 2015 are silent for any complaints or treatment regarding the service-connected PTSD with the exception of documented telephone contact in May 2015.  The Veteran called after being told to request VA for a specific medication, Prazosin, and denied suicidal or homicidal ideation.

The Board acknowledges the GAF scores of record during the appeal period are 40 and 49.  A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the degree of symptomatology contemplated in the 50 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements and the VA examiners' explanations to be the most probative evidence of the Veteran's psychological symptomatology.

As discussed above, throughout the appeal period the Veteran has not demonstrated deficiencies in most areas, such as judgment, thinking or mood due to his psychiatric symptoms.  While the February 2009 private psychiatric evaluation report noted the Veteran's judgment, insight, immediate memory, and memory for recent and recent past events fell below normal limits, the Veteran did not demonstrate a severity in judgment, insight, or memory to the degree warranting an overall rating in excess of 50 percent for PTSD, to include for example inappropriate behavior or memory loss of his own name or close relatives.  The September 2009 VA examiner noted the Veteran displayed normal remote, recent, and immediate memory, and the Veteran consistently denied suicidal and homicidal ideation, hallucinations, and delusions.  He also demonstrated unremarkable thought process and thought content, understanding of outcome of his behavior and that he has a problem reflecting judgment and insight, impulse control within normal limits, and orientation to person, time, and place.

The Veteran has also not demonstrated, at any time during the appeal period, deficiencies in family work or family relations nor the inability to maintain any type of social relationships due to his psychiatric symptoms.  In fact, the Veteran reported maintaining good relationships with his sister and son, as well as a romantic relationship since 2009.  He informed the September 2009 VA examiner that he bowls once a week in a league and told the April 2015 VA examiner that he volunteers with the Elks.  

With respect to the entire initial rating period on appeal, the Board is aware that the symptoms listed under the next-higher ratings of 70 percent and 100 percent are essentially examples of the type and degree of symptoms for those ratings, and that the Veteran need not demonstrate those exact symptoms to warrant a higher initial rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to a 70 percent or 100 percent evaluation for the initial appeal period requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the initial appeal period but finds that the period on appeal is rated appropriately.

The Board has considered the Veteran's reported history of symptomatology for his service-connected PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific occupational and social impairment levels due to the service-connected psychiatric disability picture according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's symptoms and VA examiners' findings of intrusive thoughts, nightmares, night sweats, avoidance of activities and crowded places, feelings of detachment, exaggerated startle response, hypervigilance, depressed mood, sleep impairment, irritability, difficulty concentrating, circumstantial and unremarkable speech, and GAF scores of 40 and 49 are contemplated in the rating criteria.  Again, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  See also Mauerhan, 16 Vet. App. at 442; Vazquez-Claudio, 713 F.3d at 112.  There are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the schedular rating of 50 percent has been in effect for the entire initial rating period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.  Moreover,  the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating in excess of 50 percent for PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


